Order entered May 13, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00040-CV

                         IN THE INTEREST OF M.A.M., A CHILD

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-03-14732-T

                                            ORDER
       We GRANT appellant’s May 1, 2014 motion for an extension of time to file an amended

brief. Appellant shall file his amended brief on or before June 2, 2014. Appellee’s brief will be

due thirty days after appellant’s amended brief is filed. See TEX. R. APP. P. 38.6(b).


                                                       /s/   ADA BROWN
                                                             JUSTICE